THE COURT',
(nem. con.) after hearing argument and authorities, gave the following opinion: The witness shall be permitted to refresh his memory only from the original entries made by himself or another in his presence. In addition to this, if he has no distinct recollection, independent of such entries. of each particular item charged, he must, at least, have a distinct recollection of such work as is charged in the account generally, being done by the plaintiff for the defendant; and if, after having so refreshed his memory, he can swear that the work was done as charged in such entry, his testimony will be competent evidence.